Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-7, A display device, class H05K1/11,
Group II, Claim 8, A printed circuit board, class H05K1/02;
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and II are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable, has utility by itself, or in another materially different combination. 
For example, the limitations of a display device comprising a display panel; a printed circuit board attached to the display panel; and a housing that contacts a coupling place; in the subcombination claim 1 of Group I, which do not require by the subcombination claim 8 of Group II; and the limitations of an opening hole; a housing wiring pattern electrically coupled with a coupling place around the opening hole; in the subcombination claim 8 of Group II, which do not require by the subcombination claim 1 of Group I. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848